Title: To Thomas Jefferson from John Trumbull, 10 March 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London 10th. March 1789.

Your last Cloths from Cannon have been lying in my trunk waiting a Conveyance to you, a long time, but none offers:—I wish to know whether it be possible for you to receive them by the diligence:—I have supposed they were liable to siezure going in that way. If so they must still wait.
Your several packets and letters for America I enclos’d under one Cover to Mr. Jay, presuming in the probability of the Gentlemen being all at N. York. They are on board the Betsey Capt. Mesnard who left the Downs for N. Y. the 25th. Febry. with a fair Wind which has continued ever since. He was one of the two first Ships who saild together for that part of America after I receivd your Commands.
I have receiv’d Five pounds from Mr. Shippen agreeable to your Letter of Jany. 12th.
I have also to acknowledge your letters of the 5th. and 15th. Febry. with their enclosures. That to Mr. Jay makes one of my packet to him. That to Mrs. Church I deliver’d. She left London for Falmouth the 1st of this month, to go on board the Packet:—I hope she has not yet sail’d as the Weather is extremely blowing and squally yesterday and today.
I am heartily sorry for the strange accounts which we have of the Count Du M. I had hints some time since which I wishd not to believe, but I find them confirm’d by the unanimous report of every person from the Country: nothing would have more surpriz’d me, as I thought him the man of all others to be well receiv’d.
I have given your Commission for the three pictures:—but I cannot say I think you will like the arrangement you propose when you see it executed:—The blank spaces between the three ovals will have a very awkward look. Besides that the whole will  be unweildy either to transport or to hang:—I should certainly have them seperate and of the common size and distinguish the three by the manner of hanging them.—I have order’d the copyist to go on with only one of the heads untill I have your answer.
Dr. Gordon desires me to ask whether you have receiv’d six setts of his books, which He forwarded to you by the Diligence early in December and whether the Marquis La Fayette receiv’d 12 setts at the same time.—He will likewise thank you to hint to the M. in the most delicate manner, that the subscription has not been fulfill’d. I have reason to Suppose that the Doctors situation in point of finance is not altogether desireable, and therefore even this small sum will be particularly acceptable just now.
Great preparations are making throughout the City for most splendid illuminations tomorrow evening on the occasion of his Majesty’s recovery, which is to [be] announc’d tomorrow by his Message to the two Houses of Parliament, reassuming the Management of public Affairs. Joy on the occasion appears to be very general. I am most respectfully & faithfully Your Oblig’d Servant & friend,

Jno. Trumbull

